 1

 2

 3

 4                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 5                                   AT SEATTLE

 6
       DIRECT RADIOLOGY, LLC,
 7                           Plaintiff,
 8         v.                                          C17-67 TSZ

 9     RADIANT MEDICAL IMAGING,                        MINUTE ORDER
       LLC, et al.
10
                             Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
             (1)   By Minute Order entered March 2, 2018, the Court stayed this action
     pursuant to 11 U.S.C. § 362 and directed the parties to file a Joint Status Report by
14
     December 31, 2018, at the latest. No Joint Status Report was timely filed. Having
     reviewed the dockets in defendants’ bankruptcy proceedings, reflecting that plaintiff has
15
     filed proofs of claim, albeit under seal as authorized by the Bankruptcy Court for the
     Northern District of Georgia, the Court hereby EXTENDS the deadline for a Joint Status
16
     Report to July 1, 2019, or fourteen (14) days after the conclusion of bankruptcy
     proceedings, whichever occurs earlier. Failure to timely submit the required Joint Status
17
     Report will constitute grounds for dismissal of this case without prejudice.
18          (2)   The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
19
            Dated this 9th day of January, 2019.
20

21                                                   William M. McCool
                                                     Clerk
22
                                                     s/Karen Dews
23                                                   Deputy Clerk

     MINUTE ORDER - 1
